--------------------------------------------------------------------------------


Exhibit 10.3
 
Form of Security Agreement
 
SECURITY AGREEMENT
 
 
THIS SECURITY AGREEMENT (this “Agreement”) is made as of December [  ],
2015  (the “Funding Date”) by and among MEDITE Cancer Diagnostics, Inc. a
Delaware corporation (the "Company" or “Debtor” or “Pledgor”) and the Purchasers
Listed On Exhibit A (individually the "Secured Party" and collectively, the
“Secured Parties” or the “Purchasers”) to that certain Securities Purchase
Agreement dated as of December [  ], 2015 between the Company and the Secured
Parties (the "Purchase Agreement").
 
RECITALS
 
A.           The Secured Parties and Debtor have entered into the Purchase
Agreement.
 
B.           The Debtor is entering into this Agreement in order to further
induce the Secured Parties to enter into the Purchase Agreement.
 
C.           On the Funding Date, the Secured Parties have purchased Notes (the
"Notes") in an amount of up to $500,000 from the Company (the “Loan”).
 
D.           As collateral to secure payment and performance of the Obligations
set forth in the Purchase Agreement and the Note, the Company has entered into
this Agreement and have granted to the Secured Party a Lien and security
interest in and to all of the Collateral (as defined below).
 
E.           Unless otherwise expressly defined in this Agreement, all
capitalized terms when used herein, shall have the same meanings defined in the
Purchase Agreement.
 
F.           The Recitals shall be deemed to be an integral part of this
Agreement as though more fully set forth at length in the body of this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Grant of Security Interest.  To secure the full and timely
performance of all of Debtor’s Obligations and liabilities to the Secured
Parties pursuant to Purchase Agreement, the Note and the Transaction Documents,
Pledgor hereby unconditionally and irrevocably pledge, grant and hypothecate to
the Secured Parties a continuing Lien and security interest (the “Security
Interest”) in and to, and hereby collaterally assigns to the Secured Party, the
assets listed below, and all products and proceeds thereof (the “Collateral”):
 
 
·
The Company’s U.S. account receivables and inventory

 


 
1

--------------------------------------------------------------------------------

 
 
2.           Priority of Security Interest. The Secured Party, Debtor and
Pledgor each acknowledge and agree that:
 
(a)            the Security Interest granted by Pledgor in the Collateral owned
by Pledgor pursuant to this Agreement represents a priority lien and Security
Interest in such Collateral; and
 
(b)           upon the occurrence and continuation of an Event of Default under
the Purchase Agreement, the Notes or any of the Transaction Documents or
hereunder, the Secured Party may exercise any of its rights and remedies with
respect to the Collateral owned by Pledgor or the Security Interest granted by
Pledgor hereunder, all as provided in this Agreement.
 
3.           Representations and Covenants.
 
(a)           Other Liens.  The Pledgor owns all rights, title and interest in
the Collateral (or has appropriate rights to use in the case of property subject
to leases, licenses or similar arrangements in which the Pledgor is the licensee
or lessee) and, except for Liens in favor of the Secured Party or other
Permitted Liens as defined in the Purchase Agreement, Pledgor will not permit
its Collateral to be subject to any adverse lien, security interest or
encumbrance (other than Permitted Liens), and Pledgor will defend its Collateral
against the claims and demands of all persons at any time claiming the same or
any interest therein.  Except as disclosed to the Secured Party, no financing
statements covering any Collateral or any proceeds thereof are on file in any
public office.
 
(b)           This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Purchase Agreement) securing the payment and performance of the
Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral, which may
be perfected by filing Uniform Commercial Code (“UCC”) financing statements and
other filings, if any, as may be required under the laws of the United States
(together with the UCC, the “Required Filings”) in order to perfect a Security
Interest, shall have been duly perfected.  Without limiting the generality of
the foregoing, except for the Required Filings and subject to the requirements
of the laws of Delaware, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for: (i) the execution, delivery and
performance of this Agreement; (ii) the creation or perfection of the Security
Interests in the United States created hereunder in the Collateral; or (iii) the
enforcement of the rights of the Secured Party hereunder.
 
(c)           Filing Authorization. Pledgor hereby authorizes the Secured Party,
or through the Collateral Agent (as hereinafter defined), if appointed, as the
agent and attorney-in-fact for Pledgor to file one or more financing statements
under the UCC and all other Required Filings, as well as any filings required to
be made in any other jurisdiction, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.
 
(d)           Further Documentation.  At any time and from time to time, at the
sole expense of Pledgor, Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further action as the Secured
Party may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.  The
undersigned Pledgor hereby authorizes Secured Party to file with the appropriate
filing office, now or hereafter from time to time, financing statements,
continuation statements and amendments thereto, naming the undersigned as
Pledgor and covering all of the respective Collateral of the Pledgor, including
but not limited to any specific listing, identification or type of all or any
portion of the assets of the undersigned.  The Secured Party shall provide
Pledgor with a copy of any such filing. The undersigned acknowledges and agrees,
by evidence of its signature below, that this authorization is sufficient to
satisfy the requirements of Revised Article 9 of the Uniform Commercial Code and
the laws of all other jurisdictions in which Required Filings are to be made.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Indemnification.  Debtor agrees to defend, indemnify and hold
harmless Secured Party against any and all liabilities, costs and expenses
(including, without limitation, all reasonable legal fees and expenses):
(i) with respect to, or resulting from, any delay in paying any and all excise,
sales or other taxes which may be payable or are determined to be payable with
respect to any of the Collateral; (ii) with respect to, or resulting from, any
breach of any law, rule, regulation or order of any governmental authority
applicable to any of the Collateral; or (iii) in connection with a breach of any
of the transactions contemplated by this Agreement; provided, however, that this
indemnification shall not extend to any damages caused by the gross negligence
or willful misconduct of the Secured Party.
 
(f)           Change of Jurisdiction of Organization; Relocation of Business or
Collateral.  Pledgor shall not change its jurisdiction of organization, relocate
its chief executive office, principal place of business or its records or allow
the relocation of any Collateral (unless such relocation is in the ordinary
course of business) without thirty (30) days prior written notice to the Secured
Party.
 
(g)           Limitations on Modifications of Accounts, Etc.  Upon the
occurrence and during the continuation of any Event of Default (as defined in
the Purchase Agreement or Notes), Pledgor shall not, without the Secured Party’s
prior written consent, grant any extension of the time of payment of any of the
accounts, chattel paper, instruments or amounts due under any contract or
document, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon other than trade discounts
and rebates or payment extensions granted in the ordinary course of Pledgor’s
business.
 
(h)           Insurance.  Pledgor shall maintain insurance policies insuring the
Collateral against loss or damage from such risks and in such amounts and forms
and with such companies as are customarily maintained by businesses of similar
type and size to the Pledgor.
 
(i)           Authority.  The Pledgor has all requisite corporate or other
powers and authority to execute this Agreement and to perform all of its
obligations hereunder, and this Agreement has been duly executed and delivered
by Pledgor and constitutes the legal, valid and binding obligation of Pledgor,
enforceable in accordance with its terms.  The execution, delivery and
performance by Pledgor of this Agreement has been duly authorized by all
necessary corporate action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to Pledgor or the articles of incorporation or
by-laws of the Pledgor; or (iii) result in a breach of or constitute a default
under any material indenture, Loan or credit agreement or any other agreement,
lease or instrument to which the Pledgor is a party or by which it or its
properties may be bound or affected.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           Defense of Intellectual Property.  Debtor shall (i) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its material copyrights, patents, trademarks and trade
secrets; (ii) use commercially reasonable efforts to detect infringements of its
copyrights, patents, trademarks and trade secrets and promptly advise Secured
Party in writing of material infringements detected; and (iii) not allow any
copyrights, patents, trademarks or trade secrets material to Pledgor’s
businesses to be abandoned, forfeited or dedicated to the public domain without
the written consent of Secured Party.
 
(k)           Maintenance of Records.  Pledgor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least thirty (30) days prior to such relocation
(i) written notice of such relocation and the new location thereof; and (ii)
evidence that appropriate financing statements under the UCC and other Required
Filings have been filed and recorded and other steps have been taken to create
in favor of the Secured Party, a valid, perfected and continuing perfected first
priority lien in the Collateral.
 
(l)           Inspection Rights.  Secured Party will have full access during
normal business hours, and upon reasonable prior notice, to all of the books,
correspondence and other records of Pledgor relating to the respective
Collateral, and Secured Party or their representatives may examine such records
and make photocopies or otherwise take extracts from such records, subject to
Pledgor’s reasonable confidentiality requirements.  Pledgor agrees to render to
Secured Party, at the expense of Pledgor, such clerical and other assistance as
may be reasonably requested with regard to the exercise of its rights pursuant
to this paragraph.
 
(m)           Compliance with Laws, Etc.  Pledgor shall comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to any part of the Collateral or to the operation of
Pledgor’s businesses; provided, however, that Pledgor may contest any such law,
rule, regulation or order in any reasonable manner which does not, in the
reasonable opinion of Pledgor, adversely affect Secured Party’s rights or the
priority of its liens on the Collateral.
 
(n)           Payment of Obligations.  Pledgor shall pay before delinquency all
obligations associated with the Collateral, including license fees, taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any of its income or profits derived from the Collateral; as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity or amount of such charge is
being contested in good faith by appropriate proceedings; (ii) such proceedings
do not involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral; and (iii) such charge is
adequately reserved against on the books of the Pledgor in accordance with
generally accepted accounting principles.  The obligation of the Company to
repay the Loan evidenced by the Note, together with all interest accrued
thereon, is absolute and unconditional, and there exists no right of set off or
recoupment, counterclaim or defense of any nature whatsoever to payment of the
Loan.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(o)           Limitations on Liens on Collateral.  Except for Permitted Liens,
the Pledgor shall not create, incur or permit to exist, any liens on the
respective Collateral outside the scope of this Agreement other than purchase
money liens, liens incurred in the ordinary course of business, liens for taxes
not yet delinquent or which are being contested in good faith , any lien on any
real or personal property at the time it is acquired, any lien renewing any of
the foregoing, and shall defend the Collateral against, and shall take such
other action as is necessary to remove, any lien or claim on or to the
Collateral, and shall defend the rights, title and interest of Secured Party in
and to any of the Collateral against the claims and demands of all other
persons.  Any prior security interest and lien granted by Pledgor to Secured
Party in connection with the Collateral shall remain in full force and effect,
and Secured Party shall continue to have a first-priority, perfected security
interest in and lien upon the collateral described therein.
 
(p)           Limitations on Dispositions of Collateral.  The Pledgor shall not
sell, transfer, lease or otherwise dispose of a material portion of the
respective Collateral, or offer or contract to do so without the written consent
of Secured Party; provided, however, that Pledgor will be allowed to (i) sell
its inventories in the ordinary course of business, sell and grant non-exclusive
licenses to its products, intellectual property and related documentation in the
ordinary course of business; and (iii) dispose of obsolete or worn out
inventory.
 
(q)           Good Standing. Commencing on a date which shall be not more than
thirty (30) days from the date of this Agreement, Pledgor shall be and at all
times preserve and keep in full force and effect its valid existence and good
standing and any rights and franchises material to its business.
 
(r)           Inventory. Except in the ordinary course of business, Pledgor may
not consign any of its inventory or sell any of its inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale without the
consent of the Secured Party which shall not be unreasonably withheld or
delayed.
 
(s)           Offices. The Company’s executive office is as set forth in the
Purchase Agreement; the Pledgor may not relocate its chief executive office to a
new location without providing thirty (30) days prior written notification
thereof to the Secured Party and so long as, at the time of such written
notification, the Pledgor provides any financing statements or fixture filings
necessary to perfect and continue the perfection of the Security Interests
granted and evidenced by this Agreement.
 
(t)           Certificates. At any time and from time to time that any
Collateral consists of instruments, certificated securities or other items that
require or permit possession by the secured party to perfect the security
interest created hereby, the Pledgor shall deliver such Collateral to the
Secured Parties or Collateral Agent, as applicable.
 
(u)           Tangible Chattel. Pledgor shall cause all tangible chattel paper
constituting Collateral to be delivered to the Secured Party, or, if such
delivery is not possible, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement.  To the extent that any Collateral consists of electronic chattel
paper, the Pledgor shall cause the underlying chattel paper to be “marked”
within the meaning of Section 9-105 of the UCC (or successor section thereto).
 
 
 
5

--------------------------------------------------------------------------------

 
 
(v)           Letter-of-Credit. To the extent that any Collateral consists of
letter-of-credit rights other than Permitted Liens, the Pledgor shall cause the
issuer of each underlying letter of credit to consent to an assignment of the
proceeds thereof to the Secured Party.
 
(w)           Third Party. To the extent that any Collateral is in the
possession of any third party, the Pledgor shall join with the Secured Party in
notifying such third party of the Secured Party’ security interest in such
Collateral and shall use its best efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Secured Party.
 
(x)           Tort Claims. If Pledgor shall at any time hold or acquire a
commercial tort claim, Pledgor shall promptly notify the Secured Party in a
writing signed by the Pledgor of the particulars thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent.
 
(y)           Further Identification of Collateral.  Pledgor has full rights,
title and interest in and to all Collateral.  Pledgor shall furnish to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail.
 
(x)           Keepwell Agreement. Debtor acknowledges and confirms its
obligations pursuant to this Agreement.  While the Notes, the Loan and any of
the Obligations are outstanding, Debtor shall use its best efforts to take all
actions as shall be necessary to enable it to perform its obligations pursuant
to this Agreement and shall not enter into any agreement the terms of which
would restrict or impair its ability to perform its obligations under this
Agreement.
 
4.           Collateral Agent
 
a)           Appointment of Collateral Agent.  The holders of a majority of the
then outstanding Notes (the “Majority Holders”) may collectively appoint a
Collateral Agent to act for them as collateral agent, to hold any pledged
collateral and any other collateral perfected by perfection or control for the
benefit of the Purchasers and (ii) authorizes the Collateral Agent (and its
officers, directors, employees and agents) to take such action on such
Purchaser's behalf in accordance with the terms hereof. Simultaneous with the
Majority Holders’ appointment of a Collateral Agent, such Collateral Agent shall
agree to be a party to this Agreement by executing and delivering the Collateral
Agent counter signature page attached to this Agreement (the “Collateral Agent
Document”), following which the Collateral Agent shall be bound by each of the
applicable terms and conditions of this Agreement and be a party to this
Agreement, effective as of the date of such execution.  The Majority Holders
shall promptly deliver a copy of the Collateral Agent Document to the Debtor.
 
 
 
6

--------------------------------------------------------------------------------

 
 
b)           Liability.  The Collateral Agent shall not have, by reason hereof
or pursuant to any Transaction Documents, a fiduciary relationship in respect of
any Purchaser. Neither the Collateral Agent nor any of its officers, directors,
employees and agents shall have any liability to any Purchaser for any action
taken or omitted to be taken in connection hereof or the Transaction Documents
except to the extent caused by its own willful misconduct, and each Purchaser
agrees to defend, protect, indemnify and hold harmless the Collateral Agent and
all of its officers, directors, employees and agents (collectively, the
"Collateral Agent Indemnitees") from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses) incurred by such Collateral Agent Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of the Collateral
Agent pursuant hereto or any of the Transaction Documents except to the extent
caused by its own willful misconduct, including without limitation, in
connection with the collection of such indemnification from the Purchasers, up
to such Purchaser's Pro Rata Indemnification Amount (as defined below). In the
event a Purchaser does not indemnify the Collateral Agent within five (5)
Business Days of a ruling a court of competent jurisdiction to so indemnify the
Collateral Agent, the Collateral Agent shall be entitled to get indemnification
from the other Purchasers for such unpaid indemnification amount up to such
other Purchasers' respective pro rata portion of such unpaid indemnification
calculated by multiplying (i) the aggregate dollar amount of such unpaid
indemnification to the Collateral Agent, by (ii) the fraction, the numerator of
which is the sum of the aggregate principal amount of the Notes held by such
Purchaser and the denominator of which is the sum of the aggregate principal
amount of the Notes then outstanding excluding the aggregate principal amount of
the Note held by any unpaying Purchaser. Each Purchaser may seek indemnification
from other Purchasers to the extent it indemnified the Collateral Agent pursuant
to this Section 4(b) in excess of such Purchaser's pro rata portion of the Notes
that are then outstanding calculated by multiplying (i) the aggregate dollar
amount of such indemnification to the Collateral Agent, by (ii) the fraction,
the numerator of which is the sum of the aggregate principal amount of the Notes
held by such Purchaser and the denominator of which is the sum of the aggregate
principal amount of the Notes then outstanding (such fraction with respect to
each holder is referred to as its "Indemnification Allocation Percentage," and
such amount with respect to each holder is referred to as its "Pro Rata
Indemnification Amount"); provided, however, that in the event that any holder's
Pro Rata Indemnification Amount exceeds the outstanding principal amount of such
holder's Note, then such excess Pro Rata Indemnification Amount shall be
allocated amongst the remaining holders of Notes in accordance with the
foregoing formula. In the event that the initial holder of any Notes shall sell
or otherwise transfer any of such holder's Notes, the transferee shall be
allocated a pro rata portion of such holder's Indemnification Allocation
Percentage and Pro Rata Indemnification Amount.
 
c)           Reliance.  The Collateral Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.
 
 
 
7

--------------------------------------------------------------------------------

 
 
d)           Resignation.  The Collateral Agent may resign from the performance
of all its functions and duties hereunder and under the Transaction Documents at
any time by giving at least ten (10) Business Days prior written notice to the
Company and each holder of the Notes. Such resignation shall take effect upon
the acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the Majority Holders shall appoint a
successor Collateral Agent.  Upon the acceptance of the
appointment as Collateral Agent, such successor Collateral Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement, the Notes and the
Transaction Documents. After any Collateral Agent's resignation hereunder, the
provisions of this Section 4 shall inure to its benefit. If a successor
Collateral Agent shall not have been so appointed within said ten (10) Business
Day period, the retiring Collateral Agent, shall then appoint a successor
Collateral Agent who shall serve until such time, if any, as the Majority
Holders appoints a successor Collateral Agent as provided above.
 
e)           The Company hereby covenants and agrees to take all actions as
promptly as practicable reasonably requested by either the Majority Holders or
the Collateral Agent (or its successor), from time to time pursuant to the terms
of this Section 4, to secure a successor Collateral Agent satisfactory to such
requesting part(y)(ies), in their sole discretion, including, without
limitation, by paying all fees of such successor Collateral Agent, by having the
Company agree to indemnify any successor Collateral Agent and by executing a
collateral agency agreement or similar agreement and/or any amendment to the
Transaction Documents reasonably requested or required by the successor
Collateral Agent.
 
f)           Appointment as Attorney-in-Fact. Pledgor and Secured Party hereby
appoint the Collateral Agent to act on behalf of Secured Party, with full power
of substitution, as its attorney-in-fact with full irrevocable power and
authority in the place of Pledgor and in the name of Pledgor or in its own name,
so long as an Event of Default has occurred and is continuing, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any instrument which may be necessary or desirable to
accomplish the purposes of this Agreement.  Without limiting the foregoing, so
long as an Event of Default has occurred and is continuing, Secured Party,
through the Collateral Agent, in its discretion, will have the right, without
notice to, or the consent of Pledgor, to do any of the following on behalf of
Pledgor:
 
(i)           to pay or discharge any obligations in connection with the
Collateral, including license fees and taxes or liens levied or placed on or
threatened against the Collateral;
 
(ii)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder directly to Secured Party or as Secured Party directs;
 
(iii)           to ask for or demand, collect and receive payment of and receipt
for any payments due or to become due at any time in respect of or arising out
of any Collateral;
 
(iv)           to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;
 
 
 
8

--------------------------------------------------------------------------------

 
 
(v)           to defend any suit, action or proceeding brought against any
Pledgor with respect to any Collateral;
 
(vi)           to settle, compromise or adjust any suit, action or proceeding
described in subsection (v) above and, to give such discharges or releases in
connection therewith as Secured Party may deem appropriate;
 
(vii)           to assign any license or patent right included in the Collateral
or (along with the goodwill of the business to which any such license or patent
right pertains), throughout the world for such term or terms, on such conditions
and in such manner as Secured Party in their sole discretion determine;
 
(viii)           to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral and to take, at Secured Party’s
option and Pledgor’s expense, any actions which Secured Party deem necessary to
protect, preserve or realize upon the Collateral and Secured Party’s liens on
the Collateral and to carry out the intent of this Agreement, in each case to
the same extent as if Secured Party were the absolute owners of the Collateral
for all purposes;
 
(ix)           to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of Pledgor to receive the
dividends and interests which it would otherwise be authorized to receive and
retain, shall cease.  Upon such notice, Collateral Agent shall have the right to
receive, for the benefit of the Secured Party, any interest, cash dividends or
other payments on the Collateral and, at the option of the Collateral Agent, to
exercise in such Collateral Agent’s discretion all voting rights pertaining
thereto.  Without limiting the generality of the foregoing, Collateral Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral of Pledgor or any of its direct or indirect
subsidiaries;
 
(x)           to operate the Business of Debtor using the Collateral, and shall
have the right to assign, sell, lease or otherwise dispose of and deliver all or
any part of the Collateral, at public or private sale or otherwise, either with
or without special conditions or stipulations, for cash or on credit or for
future delivery, in such parcel or parcels and at such time or times and at such
place or places, and upon such terms and conditions as the Collateral Agent may
deem commercially reasonable, all without (except as shall be required by
applicable statute and cannot be waived) advertisement or demand upon or notice
to any Debtor or right of redemption of a Pledgor, which are hereby expressly
waived.  Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Party, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Pledgor, which are hereby waived and released;
 
(xi)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;
and
 
 
 
9

--------------------------------------------------------------------------------

 
 
(xii)           to notify Pledgor and any obligors under instruments or accounts
to make payments directly to the Collateral Agent, on behalf of the Secured
Party, and to enforce Pledgor’s rights against such account Pledgor and
obligors.
 
Pledgor hereby ratifies whatever actions Secured Party or the Collateral Agent,
as applicable lawfully does or causes to be done in accordance with this Section
4.  This power of attorney will be a power coupled with an interest and will be
irrevocable.
 
g)           No Duty on Secured Party’s Part.  The powers conferred on Secured
Party and the Collateral Agent by this Section 4 are solely to protect Secured
Party’s interest in the Collateral and do not impose any duty upon it to
exercise any such powers.  Secured Party will be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither Secured Party nor any of their officers, directors, employees or agents
will, in the absence of willful misconduct or gross negligence, be responsible
to Pledgor for any act or failure to act pursuant to this Section 4.
 
h)           Application of Proceeds. The proceeds of any sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied: (i)
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable fees of the Collateral Agent and reasonable attorneys’ fees and
expenses incurred by the Collateral Agent in enforcing the Secured Party’ rights
hereunder and in connection with collecting, storing and disposing of the
Collateral; and, (ii) second, to satisfaction of the Obligations pro rata among
the Secured Parties (based on then-outstanding principal amounts of the Notes at
the time of any such determination), and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
respective Pledgor any surplus proceeds.
 
i)           Liability for Deficiency. Upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party are legally entitled, Debtor will be liable
for the deficiency, together with interest thereon, at the Default Rate set
forth in the Notes or the lesser amount permitted by applicable law (the
“Default Rate”), and the reasonable fees of any attorneys employed by the
Secured Party to collect such deficiency.  To the extent permitted by applicable
law, Pledgor and Debtor waive all claims, damages and demands against the
Secured Party arising out of the repossession, removal, retention or sale of the
Collateral, unless due solely to the gross negligence or willful misconduct of
the Secured Party as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.           Duty To Hold In Trust. Upon the occurrence of any Event of Default
and at any time thereafter, the Pledgor shall, upon receipt of any revenue,
income, dividend, interest or other sums subject to the Security Interests,
whether payable pursuant to the Notes or otherwise, or of any check, draft,
note, trade acceptance or other instrument evidencing an obligation to pay any
such sum, hold the same in trust for the Secured Parties and shall forthwith
endorse and transfer any such sums or instruments, or both, in accordance with
the provisions of Section 4(h) above and if any amounts are remaining  to the
Secured Parties, pro rata in proportion to their respective then-currently
outstanding principal amount of Note for application to the satisfaction of the
Obligations.
 
6.           Expenses Incurred by Secured Party.  If Pledgor fails to perform or
comply with any of its agreements or covenants contained in this Agreement, and
Secured Party performs or complies, or otherwise causes performance or
compliance, with such agreement or covenant in accordance with the terms of this
Agreement, then the reasonable expenses of Secured Party incurred in connection
with such performance or compliance will be payable by the Pledgor to the
Secured Parties on demand and will constitute Obligations secured by this
Agreement.
 
7.           Remedies.  If an Event of Default has occurred and is continuing,
Secured Party may exercise, in addition to all other rights and remedies granted
to it in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a Secured Party under the Nevada Uniform
Commercial Code, as amended from time to time (the “Nevada Code”) and the
California Commercial Code, as amended form time to time (the “California Code,”
together with the Nevada Code, the “Code”).  Without limiting the foregoing, in
such circumstances, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon Pledgor or any other person (all of which demands, defenses,
advertisements and notices are hereby waived), Secured Party may collect,
receive, appropriate and realize upon any or all of the Collateral and/or may
sell, lease, assign, give an option or options to purchase or otherwise dispose
of and deliver any or all of the Collateral (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Secured Party or elsewhere upon such terms
and conditions as Secured Party may deem advisable, for cash or on credit or for
future delivery without assumption of any credit risk.  Secured Party will have
the right upon any such public sale or sales and, to the extent permitted by
law, upon any such private sale or sales, to purchase all or any part of the
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby waived or released.  Subject to the provisions of
Section 4(h), Secured Party will apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable expenses incurred therein or in connection with the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Secured Party under this Agreement (including, without limitation,
reasonable attorneys’ fees and expenses) to the payment in whole or in part of
the Obligations, in such order as Secured Party may elect, and only after such
application and after the payment by Secured Party of any other amount required
by any provision of law, need Secured Party account for the surplus, if any, to
the respective Pledgor.  To the extent permitted by applicable law, Pledgor
waives all claims, damage and demands it may acquire against Secured Party
arising out of the exercise by Secured Party of any of its rights hereunder.  If
any notice of a proposed sale or other disposition of Collateral is required by
law, such notice will be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.  Pledgor will remain liable for any
deficiency of Pledgor if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations and the reasonable fees and
disbursements of any attorneys employed by Secured Party to collect such
deficiency.
 
 
 
11

--------------------------------------------------------------------------------

 
 
8.           Limitation on Duties Regarding Preservation of Collateral.  The
sole duty of Secured Party with respect to the custody, safekeeping and
preservation of the Collateral, under the appropriate Code section or otherwise,
will be to deal with it in the same manner as Secured Party deals with similar
property for its own account.  Neither Secured Party nor any of its employees,
affiliates or agents will be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or will be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Pledgor or otherwise.
 
9.           Powers Coupled with an Interest.  All authorizations and agencies
contained in this Agreement with respect the Collateral are irrevocable and
powers coupled with an interest.
 
10.           No Waiver; Cumulative Remedies.  Secured Party will not by any act
(except by a written instrument pursuant to Section 11(a) hereof) of delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default under the Note or in any
breach of any of the terms and conditions of this Agreement.  No failure to
exercise, nor any delay in exercising, on the part of Secured Party, any right,
power or privilege hereunder will operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder will preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Secured Party of any right or remedy under this
Agreement on any one occasion will not be construed as a bar to any right or
remedy that Secured Party would otherwise have on any subsequent occasion.  The
rights and remedies provided in this Agreement are cumulative, may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law.
 
11.           Miscellaneous.
 
(a)           Amendments and Waivers.  Any term of this Agreement may only be
amended by prior written consent of Debtor and the Majority Holders, as defined
in the Purchase Agreement.  Any amendment or waiver effected in accordance with
this Section 11(a) will be binding upon all of the parties hereto and their
respective successors and assigns.
 
(b)           Transfer; Successors and Assigns.  This Agreement will be binding
upon and inure to the benefit of Pledgor and Secured Party, and their respective
successors or assigns.  Pledgor may not assign any of its/his rights or delegate
any of its/his duties under this Agreement.
 
(c)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware without regard to the laws
that might be applicable under conflicts of laws principles.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile), each of which will be an original, but
all of which together will constitute one instrument.
 
(e)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(f)           Notices.  All notices, requests and demands to or upon the Secured
Party or Debtor hereunder shall be effected in the manner provided for in the
Purchase Agreement.


 
(g)           Term. This Agreement shall terminate on the date on which all
payments under the Notes have been indefeasibly satisfied in full and all other
Obligations have been satisfied in full or discharged (through cash payment or
conversion); provided, however, that all indemnities of the Notes contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement. Upon such termination, any
party may terminate the financing statement(s) filed pursuant hereto.
 
(h)           Severability.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such provision(s) shall be ineffective only to
the extent of such invalidity, illegality or unenforceability without
invalidating the remainder of such provision or the remaining provisions of this
Agreement and such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.
 
(i)           Entire Agreement.  This Agreement and the other documents
evidencing, securing, or relating to the Notes constitute the entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and supersede all prior agreements, representations and
undertakings of the parties, whether oral or written, with respect to such
subject matter.
 


 


 
Signature pages follow


 
 

 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor and Secured Party have caused this Agreement to be
duly executed and delivered as of the date first above written.
 

  SECURED PARTY:                    
 
   



The Secured Parties have executed a Purchase Agreement with the Company which
provides, among other things, that by executing the Purchase Agreement, each
Purchaser is deemed to have executed this Agreement in all respects and is bound
to purchase the Notes set forth in the Purchase Agreement.




Debtor Signature Page Follows
 
 
 
 
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

 
 

 
DEBTOR & PLEDGOR:
MEDITE CANCER DIAGNOSTIC, INC. (A Delaware Corporation)
                       
 
By:
      Name:     Title:          



Collateral Agent (if applicable) Signature Page Follows
 
 
 
 
 
 
 
 
 

 
 
15

--------------------------------------------------------------------------------

 
 
 

 
COLLATERAL AGENT:
                       
 
By:
      Name:     Title:     Date:  

 




 

 
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------